Application unanimously denied and petition dismissed without costs. Memorandum: County Court, in the exercise of its discretion, did not act arbitrarily and capriciously when it denied petitioner’s application for a pistol permit (Penal Law § 400.00). The petitioner’s admission of discharging his pistol in a negligent manner, which resulted in the revocation of his license, was a sufficient ground to deny his subsequent application and did not warrant a hearing (Matter of Silverberg v Dillon, 73 AD2d 838, appeal dismissed 49 NY2d 889). (Article 78.) Present—Hancock, Jr., J. P., Doerr, Denman, O’Donnell and Pine, JJ.